Order entered November 30, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00298-CR

                      MONTRANCE TYRONE ROBERSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-51843-N

                                            ORDER
       On November 8, 2016, we entered an order that court reporter Sandra Hughes not sit until

she filed a supplemental reporter’s record containing exhibits missing from the reporter’s record

she filed in this appeal on October 12, 2016. Because the supplemental reporter’s record has

now been filed, we VACATE that portion of our November 8, 2016 order that orders Sandra

Hughes not to sit.

       We DIRECT the Clerk to transmit copies of this order to the Honorable Fred Tinsley,

Presiding Judge, 195th Judicial District Court; Sandra Hughes, Official Court Reporter, 195th

Judicial District Court; the Dallas County Auditor’s Office; and to counsel for all parties.


                                                       /s/   ADA BROWN
                                                             JUSTICE